571 F.2d 979
David CULP, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION and Marvin R. Hogan, Warden,U. S. Penitentiary, Atlanta, Georgia, Respondents,Appellees.
No. 77-2958Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 24, 1978.

William L. Harper, U. S. Atty., William E. Turnipseed, Asst. U. S. Atty., Atlanta, Ga., for respondents, appellees.
Before RONEY, GEE and FAY, Circuit Judges.
PER CURIAM:


1
In his habeas petition before the trial court, Culp contended that his fifth and eighth amendment rights were violated in the denial of his parole by the United States Parole Commission and the National Appeals Board.  On appeal he asserts that the procedure utilized by the Commission violated his due process rights.  Bound by the decision in Brown v. Lundgren, 528 F.2d 1050 (5th Cir. 1976), that denial of parole does not work a grievous loss, we do not reach this claim.  The judgment of the district court is AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I